NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30289

                Plaintiff-Appellee,             D.C. No. 9:04-cr-00035-DWM

 v.
                                                MEMORANDUM*
SHANE DOUGLAS HOSKINS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Shane Douglas Hoskins appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hoskins contends that he is entitled to a sentence reduction under

Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Contrary to Hoskins’s

argument, his guidelines range remained life even under Amendment 782. Thus,

his sentence was not “based on a sentencing range that has subsequently been

lowered by the Sentencing Commission,” 18 U.S.C. § 3582(c)(2), and the district

court correctly concluded that he was ineligible for a sentence reduction. See

Leniear, 574 F.3d at 673; see also United States v. Ornelas, 825 F.3d 548, 552-53

(9th Cir. 2016) (defendant’s applicable guideline range is determined without

consideration of any departure or variance). Hoskins’s argument that the court

nevertheless had discretion to grant a sentence reduction under 18 U.S.C. § 3553(a)

is without merit. See Dillon v. United States, 560 U.S. 817, 825-30 (2010).

      AFFIRMED.




                                         2                                    16-30289